 In the Matter of CARBIDE AND CARBON CHEMICALS CORPORATION,' EM-PLOYERandINTERNATIONAL ASSOCIATION OF FIREFIGHTERS, AMERI-CAN FEDERATION OF LABOR, PETITIONERCase No. 10-R-2231SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONAugust 26, 1948On March 16, 1948, the Boardissued aDecision and Direction ofElection in this proceeding (76 N. L. R. B. 109). Thereafter, theBoard, having been advised that Carbide and Carbon Chemicals Cor--Chemical Company, herein called Monsanto, with the Atomic EnergyCommission for the operation of Oak Ridge National Laboratory, andthat Carbide is acting as the Employer of the employees concerned,.issued, on March 30,1948, an Order thatcausebe shown why Carbide-should not be substituted as the Employer in the place of Monsanto.On April 12, 1948, Carbide filed its response to the Order to show cause,stating certain allegations which the Board found raised substantialand materialissues.Thereupon the Board, on April 23, 1948, setaside its Direction of Election and ordered that a further hearing be-held to afford Carbide an opportunity to be heard on all issues raisedby the petition.On June 10, 1948, pursuant to such order, a further hearing in this,case washeld at Oak Ridge, Tennessee, before T. Lowry Whitaker,.hearing officer.The hearing officer's rulings made at the further hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :1Without objection, at the further hearing onJune10, 1948, Carbide and Carbon Chemi-cals Corporation was substituted as Employer in the place of Monsanto Chemical Company,.Clinton Laboratories, Oak Ridge,Tennessee.79 N. L. R. B., No. 16.83 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDSUPPLEMENTAL FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERCarbide and Carbon Chemicals Corporation, a New York corpora-tion, operates, among other plants, the Oak Ridge National Labora-tory,2 at Oak Ridge, Tennessee. It processes at this plant certain mate-rials pursuant to a cost reimbursement contract with the United StatesGovernment.All raw materials used by Carbide are furnished by the Governmentand received by Carbide at Oak Ridge, Tennessee.A substantialquantity of supplies and equipment of very substantial value are re-ceived by Carbide as contractor for the Government.A substantialquantity of these materials is shipped to Carbide from points out-side the State of Tennessee; the remainder is delivered to Carbide bythe Government at Oak Ridge, Tennessee.Title to such materialsnever vests in Carbide.Carbide produces isotopes, described as radioactive elements whichare the byproducts of the main product of the Oak Ridge -operations.Title to these isotopes is in the Government.The Government sellsand donates these isotopes to universities, hospitals, and similar insti-tutions for experimental purposes.The deliveries of isotopes are madeby common carriers in the name of Carbide. The proceeds from thesesales go to the Government. Isotope deliveries comprise between 0.10percent and 1.00 percent of the total dollar volume' of Carbide's opera-tions at this plant.Since August 1946, isotope deliveries have av-eraged $6,000, per month, of which more than 50 percent was shippedto points outside the State of Tennessee.The Atomic Energy Commission, through an authorized representa-tive, indicated on the record in a prior proceeding involving Carbide'spredecessor,3 that public disclosure of facts relating to the operationsof this plant in interstate commerce would violate security regulations.However, the Board has in its possession additional facts indicatingthe extent of the interstate commerce operations at Oak Ridge, in-cluding those,of Carbide, contained in a report prepared in 1946 by aspecial Board representative after complete study .4The; Board takesnotice of these facts, which are accessible only to Members of theBoard and its specially designated representatives, and on -tlhe. basisthereof finds that Carbide's operations at Oak Ridge, Tennessee, affect,commerce within the meaning of the Act .5zCalled Clinton Laboratories at the time it was operated by Monsanto and also referredto as the X-10 plant.Matter of Monsanto Chemical Company,76 N. L. R. B. 767At thefurther hearing,Carbide stipulated substantially to the above factsSeeMatter of Carbide and Carbon Chemical Corporation,73 N. L. R. B 134. CARBIDE AND CARBON CHEMICALS CORPORATION85.Moreover, we find that the above recorded facts are themselves suffi-cient to establish that Carbide's operations at this plant involve a,sub-stantial inflow and outflow of materials from and to points 'outsidethe State of Tennessee.A work stoppage at this plant would there-fore have a direct and adverse effect upon this flow of materials incommerce.Upon consideration of the entire record in the case, we find, con-trary to Carbide's contentions, that its operations at Oak Ridge Na-tional Laboratory affect commerce within the meaning of the Act.5II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor claiming to represent employees of the Employer' (Carbide) .United Gas, Coke and Chemical Workers, herein called the Inter-venor, is a labor organization affiliated with the Congress of IndustrialOrganizations claiming to represent employees of the Employer(Carbide) .7III.THE QUESTION CONCERNINGREPRESENTATION.The Employer (Carbide) refuses to recognize the Petitioner as theexclusive bargaining representative of certain of its employees untilthe Petitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAt the further hearing, the Petitioner amended its unit request toconsist of all firefighters, fire-truck drivers, and fire-protection in-spectors, excluding supervisors.Whether these employees, herein col-lectively called the firefighters, areguardswithin themeaning of Sec-6Matter ofMonsantoChemical Corpoi ation. supraIThe Intervenor did not seek to intervene and made no appearance at the ouginal hear-ing herein involving MonsantoAt the further hearing, the hearing officer permitted, overthe Petitioner's objection,the initial intervention of the Intervenor on the basis of an ade-quate showing of interestThe hearing officer's ruling was proper and is hereby affirmed.As noted above.the Board'sOrder directed that the Regional Director conduct a"furtherhearing on all issuesraised by the petition"The entire representation proceeding,there-fore,was thrown open and any union otherwise qualified could intervene.CfMatter ofGoodyearTire it Rubber Company,65 N. L R. B. 532,Matter of Western Electric Co.,76 N.L.R B 400.809095-49-vol 79-7 86DECISIONSOF NATIONAL LABORRELATIONS BOARDtion 9 (b) (3) of the amended Acts is the sole unit issue before us. ThePetitioner and the Intervenor, being affiliated with organizationswhich admit to membership employees other than guards,are notqualified under the Act to represent guards.9 Carbide contends theyare guards,contrary to the position of the Petitioner and the Inter-venor.10The firefighters,in addition to their primary function of fightingfires when they occur, make inspections of fire hazards and performstand-by watches when open flames are used by workmen.The fire-truck drivers,in addition to performing the same duties asfirefighters, in the event of a fire and during fire drills, operate mo-torized firefighting equipment, guard operating equipment, and assistavailable patrolmen in preventing interference by plant personnel.The fire-protection inspectorspatrol the plant and investigate firehazards.They make spot explanations and recommendations to theemployees involved when such hazards are discovered by them.Withrespect to such matters, they have no authority to order employees totake action, but they may make recommendations to the supervisors ofthe employees concerned who apparently take whatever action theydeem necessary in the circumstances.They fight fires, render firstaid when necessary, inspect equipment, and instruct firemen and othersin fire prevention.Carbide's safety and fire-protection supervisor testified that these.employees in emergency situations may serve as auxiliary police. Insuch emergencies, any outside protective sources in the area wouldalso be alerted for assistance.Only in these emergencies may thefirefighters detain an employee.However, this supervisor furthertestified that the firefighters have never been instructed that they pos-sess such power, and that he knows of no instance in which the fire-fighters have actually served as auxiliary police in an emergency.There is, in addition, evidence of certain cooperation between the fire-and patrol departments, the latter concededly being composed of"guards."The patrol department sends a car to answerfire alarms,8Section 9(b) (3) provides:That the Board shall not decide that any unit is appropriate for such purposesif it in-cludes,together with otheremployees,any individual employedas a guardtoenforceagainstemployees and other persons rulesto protect property of the employer or to protect thesafety ofpersons onthe employer's premises;but no labor organization shall be certified-as the representativeof employees in a bargaining unit of guardsif such organizationadmits to membership,or isaffiliated directly or indirectly with an organization whichadmits to membership,employees other than guards.(Emphasis supplied8Matter of Schenley Distilleries,Inc., 77 N. LR. B 468.10Carbide stipulated at the furtherhearing that the firefighters perform the same dutiesthey had performed when Monsanto operated the plant.In the earlier case involvingMonsanto(76 N. L. R. B.767), the Board found on the basis of that record that theseemployees are not "guards."However, as noted above,further hearing was directed bythe Board to permit Carbide, as successor,to be heard on all issues. CARBIDE AND CARBON CHEMICALS CORPORATION-87reports fires, assists in maintaining communications within the firedepartment; and a firefighter accompanies an ambulance driven by apatrolman.The general working conditions of the firefighters andthe patrolmen are substantially similar.Carbide admits that the firefighters and patrolmen do not performthe same functions or have the same power. In its brief it states that"it mainly attempted to show that their work-is correlated and bothgroups are constituted to protect life and property."The broad function of these firefighters to protect life and propertyis inadequate to bring them within the definition of "guard" in Sec-tion 9 (b) (3) of the Act,11 which specifically prescribes that such anindividual be employed as a guardto enforce rules against employeesand others.The record does not establish that the regular duties ofthe firefighters in this case involve the enforcement of such rules. Suchemergency and incidental powers as these firefighters may possess arenot sufficient to make them "guards." 12The evidence in this case ofsubstantial similarity in the employment conditions of the firefightersand the patrolmen and of certain correlation in the work of their re-spective departments, is not determinative of the issue.We find,therefore, that the firefighters are not guards within the definition ofSection 9 (b) (3) of the Act.Accordingly, we find that all firefighters, fire-truck drivers, andfire-protection inspectors of the Employer (Carbide) at Oak RidgeNational Laboratory, Oak Ridge, Tennessee, excluding fire captains,the fire-protection inspector, the fire chief, and all supervisors, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.SECOND DIRECTION OF ELECTION 13As part of the investigation to ascertain representatives for the pur-posesof collective bargaining with Carbide and Carbon ChemicalsCorporation, Oak Ridge, Tennessee, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, and subject to Sections263.61 and 203.62, of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including11 See footnote8,supra.u Cf.Matter of The Electric Auto-Lite Co., 76N. L. R. B. 1189.11Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether they desire to be represented, for thepurposes of collective bargaining, by International Association ofFirefighters, American Federation of Labor, or by United Gas, Cokeand Chemical Workers, CIO, or by neither.MEMBER GRAY took no part in the consideration of the aboveSupplemental Decision and Second Direction of Election.